
	
		II
		110th CONGRESS
		1st Session
		S. 1176
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2007
			Mr. Akaka (for himself,
			 Mr. Durbin, Mr.
			 Leahy, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require enhanced disclosure to consumers
		  regarding the consequences of making only minimum required payments in the
		  repayment of credit card debt, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Minimum Payment Warning
			 Act of 2007.
		2.Enhanced consumer disclosures regarding
			 minimum paymentsSection
			 127(b) of the Truth in Lending Act (15 U.S.C. 1637(b)) is amended by
			 adding at the end the following:
			
				(11)(A)Information regarding repayment of the
				outstanding balance of the consumer under the account, appearing in conspicuous
				type on the front of the first page of each such billing statement, and
				accompanied by an appropriate explanation, containing—
						(i)the words Minimum Payment Warning:
				Making only the minimum payment will increase the amount of interest that you
				pay and the time it will take to repay your outstanding
				balance.;
						(ii)the number of years and months (rounded to
				the nearest month) that it would take for the consumer to pay the entire amount
				of that balance, if the consumer pays only the required minimum monthly
				payments;
						(iii)the total cost to the consumer, shown as
				the sum of all principal and interest payments, and a breakdown of the total
				costs in interest and principal, of paying that balance in full if the consumer
				pays only the required minimum monthly payments, and if no further advances are
				made;
						(iv)the monthly payment amount that would be
				required for the consumer to eliminate the outstanding balance in 36 months if
				no further advances are made; and
						(v)a toll-free telephone number at which the
				consumer may receive information about accessing credit counseling and debt
				management services.
						(B)(i)Subject to clause (ii), in making the
				disclosures under subparagraph (A) the creditor shall apply the interest rate
				in effect on the date on which the disclosure is made.
						(ii)If the interest rate in effect on the date
				on which the disclosure is made is a temporary rate that will change under a
				contractual provision specifying a subsequent interest rate or applying an
				index or formula for subsequent interest rate adjustment, the creditor shall
				apply the interest rate in effect on the date on which the disclosure is made
				for as long as that interest rate will apply under that contractual provision,
				and then shall apply the adjusted interest rate, as specified in the contract.
				If the contract applies a formula that uses an index that varies over time, the
				value of such index on the date on which the disclosure is made shall be used
				in the application of the
				formula.
						.
		3.Access to credit counseling and debt
			 management information
			(a)Guidelines required
				(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Board of Governors of the Federal Reserve System and
			 the Federal Trade Commission (in this section referred to as the
			 Board and the Commission, respectively) shall
			 jointly, by rule, regulation, or order, issue guidelines for the establishment
			 and maintenance by creditors of a toll-free telephone number for purposes of
			 the disclosures required under section 127(b)(11) of the Truth in Lending Act,
			 as added by this Act.
				(2)Approved agenciesGuidelines issued under this subsection
			 shall ensure that referrals provided by the toll-free number include only those
			 agencies approved by the Board and the Commission as meeting the criteria under
			 this section.
				(b)CriteriaThe Board and the Commission shall only
			 approve a nonprofit budget and credit counseling agency for purposes of this
			 section that—
				(1)demonstrates that it will provide qualified
			 counselors, maintain adequate provision for safekeeping and payment of client
			 funds, provide adequate counseling with respect to client credit problems, and
			 deal responsibly and effectively with other matters relating to the quality,
			 effectiveness, and financial security of the services it provides;
				(2)at a minimum—
					(A)is registered as a nonprofit entity under
			 section 501(c) of the Internal Revenue Code of 1986;
					(B)has a board of directors, the majority of
			 the members of which—
						(i)are not employed by such agency; and
						(ii)will not directly or indirectly benefit
			 financially from the outcome of the counseling services provided by such
			 agency;
						(C)if a fee is charged for counseling
			 services, charges a reasonable and fair fee, and provides services without
			 regard to ability to pay the fee;
					(D)provides for safekeeping and payment of
			 client funds, including an annual audit of the trust accounts and appropriate
			 employee bonding;
					(E)provides full disclosures to clients,
			 including funding sources, counselor qualifications, possible impact on credit
			 reports, any costs of such program that will be paid by the client, and how
			 such costs will be paid;
					(F)provides adequate counseling with respect
			 to the credit problems of the client, including an analysis of the current
			 financial condition of the client, factors that caused such financial
			 condition, and how such client can develop a plan to respond to the problems
			 without incurring negative amortization of debt;
					(G)provides trained counselors who—
						(i)receive no commissions or bonuses based on
			 the outcome of the counseling services provided;
						(ii)have adequate experience; and
						(iii)have been adequately trained to provide
			 counseling services to individuals in financial difficulty, including the
			 matters described in subparagraph (F);
						(H)demonstrates adequate experience and
			 background in providing credit counseling;
					(I)has adequate financial resources to provide
			 continuing support services for budgeting plans over the life of any repayment
			 plan; and
					(J)is accredited by an independent, nationally
			 recognized accrediting organization.
					
